Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 1 of 21   PageID #: 605




   ERIC S. DREIBAND, Assistant Attorney General
   ALEXANDER V. MAUGERI, Deputy Assistant Attorney General
   United States Department of Justice, Civil Rights Division
   Office of the Assistant Attorney General
   950 Pennsylvania Ave., N.W.
   Washington, D.C. 20530
   Telephone: (202) 514-4609; Fax: (202) 514-8490
   Alexander.Maugeri@usdoj.gov

   KENJI M. PRICE, United States Attorney (#10523)
   SYDNEY SPECTOR, Assistant United States Attorney
   Room 6-100, PJKK Federal Building
   300 Ala Moana Boulevard
   Honolulu, Hawaii 96850
   Tel: (808) 541-2850; Fax: (808) 541-3752
   Sydney.Spector@usdoj.gov

   Attorneys for UNITED STATES OF AMERICA

                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAII

   HOLLY CARMICHAEL, et al.,

   Plaintiffs,

   v.                                       Case No. 1:20-cv-00273 JAO-WRP

   DAVID IGE, in his official capacity as
   the Governor of the State of Hawaii,

   Defendant.


        STATEMENT OF INTEREST ON BEHALF OF THE UNITED STATES
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 2 of 21                                         PageID #: 606




                                           TABLE OF CONTENTS


   TABLE OF AUTHORITIES ..................................................................................... i

   INTRODUCTION .....................................................................................................1

   BACKGROUND .......................................................................................................3

   ARGUMENT .............................................................................................................6

   CONCLUSION ........................................................................................................17
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 3 of 21                                           PageID #: 607




                                         TABLE OF AUTHORITIES

   Cases

   Bayley’s Campground Inc. v. Mills,
    No. 2:20-CV-00176-LEW, 2020 WL 2791797 (D. Me. May 29, 2020) .............10

   Chalker v. Birmingham & Nw. R.R. Co.,
    249 U.S. 522 (1919) ....................................................................................... 2, 8, 9

   Compagnie Francaise de Navigation a Vapeur v. Louisiana State Bd. of Health,
    186 U.S. 380 (1902) ..............................................................................................11

   Crandall v. Nevada,
    73 U.S. 35 (1868) ....................................................................................................6

   Healy v. Beer Inst.,
    491 U.S. 324 (1989) ................................................................................................9

   Hillside Dairy Inc. v. Lyons,
    539 U.S. 59 (2003) ........................................................................................ passim

   Holt v. Hobbs,
    574 U.S. 352 (2015) ................................................................................. 14, 15, 16

   Jacobson v. Massachusetts,
     197 U.S. 11 (1905) ................................................................................................11

   Paul v. Virginia,
    75 U.S. 168 (1868) ..................................................................................................7

   Roberts v. Neace,
    --- F. Supp. 3d ---, No. 2:20CV054 (WOB-CJS), 2020 WL 2115358 (E.D. Ky.
    May 4, 2020) .........................................................................................................12

   Saenz v. Roe,
     526 U.S. 489 (1999) ..................................................................................... 6, 7, 10

                                                               i
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 4 of 21                                            PageID #: 608




   Supreme Court of New Hampshire v. Piper,
     470 U.S. 274 (1985) ................................................................................. 10, 12, 13

   Toomer v. Witsell,
    334 U.S. 385 (1948) ......................................................................................... 7, 10

   Statutes

   28 U.S.C. § 517 ..........................................................................................................4

   U.S. Const., art. IV, § 2……………………………………………………....passim




                                                               ii
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 5 of 21             PageID #: 609




     STATEMENT OF INTEREST ON BEHALF OF THE UNITED STATES
         The United States of America respectfully files this Statement of Interest
   under 28 U.S.C. § 517, which authorizes the Attorney General “to attend to the
   interests of the United States in a suit pending in a court of the United States.” The
   United States has a substantial interest in the preservation of its citizens’
   constitutional rights, including the guarantee that “[t]he Citizens of each State shall
   be entitled to all Privileges and Immunities of Citizens in the several States.” U.S.
   Const., art. IV, § 2. Especially in the midst of the COVID-19 pandemic, the United
   States also has a strong interest in ensuring the development and maintenance of the
   best possible public-health strategies to combat the virus and protect the people of
   the United States from harm. This case raises issues of national public importance
   regarding the interplay between the government’s compelling interest in protecting
   the public and citizens’ constitutional rights.
                                    INTRODUCTION
         In the midst of the COVID-19 pandemic, the state and federal governments
   have a shared interest in promoting the best possible public-health strategies to
   combat the virus to protect the people of the United States from harm. But that
   interest does not justify government restrictions that violate the Constitution.
   Indeed, action that infringes upon constitutional rights is likely to erode public
   confidence in, and compliance with, legitimate efforts taken to address the COVID-
   19 pandemic.
         Here, Hawaii likely has transgressed the Constitution’s limits by effectively
   discriminating between Hawaii residents and out-of-state residents with respect to
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 6 of 21            PageID #: 610




   “the Privileges and Immunities of Citizens in the several States.” U.S. Const., art.
   IV, § 2. Persons who travel into Hawaii must self-quarantine for 14 days before they
   can engage in trade, rent a vehicle, use ride-sharing services, or freely enjoy more
   than one of their own properties. By contrast, those residing in the State who have
   not recently ventured outside Hawaii generally face no such impediment to enjoying
   the very same freedoms. That is true regardless of whether the Hawaii resident has
   taken precautions or whether the out-of-stater hails from an area relatively unscathed
   by the pandemic (such as Montana or Alaska) or a hotspot (such as New York City).
   And this self-quarantine requirement has caused real harm to Hawaii’s tourist
   industry, at a time when Americans most need their States to support efforts to
   reopen businesses in a manner consistent with public health.
         The Constitution does not permit the effective discrimination challenged in
   this case. Although Hawaii may adopt reasonable measures to protect its residents
   from the COVID-19 pandemic, it cannot impose measures that “in practical
   operation” discriminate against out-of-state visitors, unless the measures are
   substantially related to ensuring public safety. Chalker v. Birmingham & Nw. R.R.
   Co., 249 U.S. 522, 527 (1919); see Hillside Dairy Inc. v. Lyons, 539 U.S. 59, 67
   (2003). Hawaii’s sweeping self-quarantine mandate appears to be insufficiently
   tailored to ensuring public safety. As such, it cannot be enforced under Article IV’s
   Privileges and Immunities Clause.




                                             2
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 7 of 21           PageID #: 611




                                   BACKGROUND1

         Starting on March 4, 2020, the Governor of Hawaii has issued a series of

   Proclamations in response to the COVID-19 pandemic. The latest one, his Ninth

   Supplementary Proclamation, maintains a mandatory 14-day self-quarantine for

   almost anyone entering Hawaii. Office of the Governor, Ninth Supplementary

   Proclamation Related to the COVID-19 Emergency § IV.A (June 10, 2020)

   (“Proclamation”).2 Those subject to this self-quarantine mandate must confine

   themselves at a single “designated quarantine location” within Hawaii and not leave

   there for two weeks (unless they are departing from the State). Id. Nor may they

   rent a car or use ride-sharing services. Id. § IV.D, E; see Hawaii Tourism Authority,

   COVID-19: Mandatory 14-Day Quarantine for All Arriving Passengers (June 18,

   2020).3 Anyone who violates the self-quarantine mandate faces up to a year in jail

   and a $5,000 fine. Proclamation § IV.F.




   1
     The United States submits this statement of interest based on the facts alleged in
   the complaint, assumed in the briefs, and reflected in the accompanying exhibits and
   publicly available sources.
   2
    https://dod.hawaii.gov/hiema/files/2020/06/2006097A-ATG_Ninth-Supplementar
   y-Proclamation-COVID-19-distribution-signed.pdf.
   3
     https://www.hawaiitourismauthority.org/news/alerts/covid-19-novel-coronavirus/
   (last visited June 23, 2020).

                                             3
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 8 of 21           PageID #: 612




         The mandate contains two exceptions. It does not cover those “entering the

   State by recreational boats which have been at sea for at least 14 consecutive days

   before entering State waters and have no persons on board who are ill or are

   exhibiting symptoms of COVID-19.” Id. § IV.A. And it allows those who have

   traveled to Hawaii “to perform critical infrastructure functions” to “break

   quarantine” to perform those functions. Id.

         Those in Hawaii “not subject to the traveler self-quarantine,” by contrast, are

   free to travel throughout the State—including between islands—for a variety of

   purposes. Id. § III.B; see id. § IV.B. For example, they may travel “to engage in,

   receive or obtain goods or services” from businesses and operations the Governor

   has permitted to operate; travel “to engage in minimum basic operations of

   businesses” not allowed to operate; travel “for health and safety”; and engage in

   “[o]utdoor exercise activities,” including swimming and surfing. Id. § III.B.

         Moreover, the Governor has approved an Emergency Order issued by the City

   and County of Honolulu that permits the reopening of numerous businesses. See

   Office of the Mayor, City & County of Honolulu, City & County of Honolulu

   Emergency Order No. 2020-15 (COVID-19 [Novel Coronavirus]) Amendment to

   Ho‘olulu I Honolulu 3.0 (June 3, 2020).4 Thus, Hawaii residents who have not been



   4
     https://governor.hawaii.gov/wp-content/uploads/2020/06/Amendment-to-Hooulu-
   i-Honolulu-3.0.pdf.
                                            4
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 9 of 21               PageID #: 613




   tested or quarantined may travel to Oahu from other islands within the State to

   engage in a wide variety of activities, such as dining at bars and restaurants and

   visiting museums, movie theaters, and gyms, but out-of-staters who test negative for

   coronavirus are still subject to a 14-day quarantine.

         In addition to contributing to the harm suffered by Hawaii’s tourism industry,

   the self-quarantine mandate precludes out-of-staters who own properties in Hawaii

   from taking advantage of opportunities available to Hawaii residents who have not

   left the island since the onset of the pandemic. For example, Russell Hirsch, a

   Nevada resident who owns both a house in Oahu as well as a farm on the Big Island

   where he grows fruit trees, needs to travel to Hawaii to maintain his two properties.

   Hirsch Decl. (ECF No. 12-9) ¶¶ 1-4. Specifically, Mr. Hirsch needs to tend to the

   fruit trees on his farm and make electrical repairs to his house. Id. ¶ 4. He also fears

   a possible lawsuit from his neighbor who wants the fruit trees gone, and would like

   to visit his property to assess the situation. Id. ¶ 6. In addition, he wants to celebrate

   his daughter’s recent graduation in the place where she grew up. Id. ¶ 5. The self-

   quarantine mandate makes it practically impossible for him to travel to Hawaii to

   maintain his two properties, assess the potential of a lawsuit, and celebrate his

   daughter’s graduation in the State. Id. ¶ 7.

         Mr. Hirsch, along with California residents who also own property in Hawaii

   and a Hawaii resident who wants to travel to the mainland to visit her ailing


                                               5
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 10 of 21             PageID #:
                                    614



 grandmother, brought a constitutional challenge to the latest Proclamation. Among

 other things, they contend that the self-quarantine mandate violates the constitutional

 right to interstate travel and seek a temporary restraining order precluding its

 enforcement. Another group of plaintiffs has filed a similar challenge before a

 different Judge in this District, and the Governor has recently defended the

 mandate’s constitutionality in that litigation. See ECF No. 19, For Our Rights v.

 Ige, No. 1:20-cv-00268-DKW-RT (D. Haw.) (June 19, 2020) (“20-268 Opp.”).


                                    ARGUMENT

    Hawaii’s Effective Discrimination Against Out-Of-State Residents Likely
            Violates Article IV’s Privileges And Immunities Clause.

       A.     The Supreme Court has held that the Constitution protects a right to

 travel from State to State. See Crandall v. Nevada, 73 U.S. 35, 44 (1868). This right

 to travel consists of “three different components”: (1) an implied right “to enter and

 to leave” a State, (2) an express right, guaranteed by the Privileges and Immunities

 Clause of Article IV, “to be treated as a welcome visitor rather than an unfriendly

 alien when temporarily present in the second State,” and (3) an express right,

 guaranteed by the Privileges or Immunities Clause of the Fourteenth Amendment,

 to “become a citizen of any State.” Saenz v. Roe, 526 U.S. 489, 500-03 (1999)

 (citation and internal quotation marks omitted).




                                           6
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 11 of 21             PageID #:
                                    615



       This case involves the second component. The Privileges and Immunities

 Clause of Article IV guarantees that “[t]he Citizens of each State shall be entitled to

 all Privileges and Immunities of Citizens in the several States.” U.S. Const., art. IV,

 § 2. As the Supreme Court has explained, this Clause “was designed to insure to a

 citizen of State A who ventures into State B the same privileges which the citizens

 of State B enjoy.” Toomer v. Witsell, 334 U.S. 385, 395 (1948). Among other

 things, the Clause “insures to” citizens of one State “in other States the same freedom

 possessed by the citizens of those States in the acquisition and enjoyment of property

 and in the pursuit of happiness.” Paul v. Virginia, 75 U.S. 168, 180 (1868); see also

 Saenz, 526 U.S. at 502 (noting that the Clause provides “protections for nonresidents

 who enter a State whether to obtain employment, to procure medical services, or

 even to engage in commercial shrimp fishing” (citations omitted)).

       Here, Hawaii’s self-quarantine mandate effectively discriminates against out-

 of-state residents. Under the Governor’s latest Proclamation, the many Hawaii

 residents who have remained in the State since the onset of the pandemic—

 regardless of whether they have self-quarantined within the last 14 days or ever—

 are free to travel between the islands, maintain and freely enjoy their properties, and

 engage in commerce with certain businesses. Out-of-staters like Mr. Hirsch, by

 contrast, must self-quarantine in a single location for two weeks before they can

 share in the same freedoms available to most Hawaii residents.


                                           7
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 12 of 21             PageID #:
                                    616



       The fact that the self-quarantine mandate also burdens some Hawaii

 residents—namely, those who have recently traveled outside the State—does not

 mean that the Governor’s scheme complies with the Privileges and Immunities

 Clause. Contra 20-268 Opp. 14. To the contrary, a measure that is neutral on its

 face—i.e., does not distinguish between residents and non-residents—may

 nonetheless violate the Privileges and Immunities Clause when it has the “practical

 effect” of discriminating against out-of-staters. Hillside Dairy, 539 U.S. at 67.

       For example, in addressing California regulations that treated milk differently

 depending on whether it originated from outside or inside the State, the Supreme

 Court held that the “absence of an express statement in the [challenged] laws and

 regulations identifying out-of-state citizenship as a basis for disparate treatment is

 not a sufficient basis for rejecting” a claim under the Privileges and Immunities

 Clause. Id. As the Court explained, it had previously “held that a Tennessee tax

 imposed on a citizen and resident of Alabama for engaging in the business of

 constructing a railroad in Tennessee violated the Privileges and Immunities Clause”

 even though “[t]he tax did not on its face draw any distinction based on citizenship

 or residence.” Id. (discussing Chalker v. Birmingham & Nw. R.R. Co., 249 U.S. 522

 (1919)). Because the tax “impose[d] a higher rate on persons who had their principal

 offices out of State,” and because “‘the chief office of an individual is commonly in

 the State of which he is a citizen,’” the Court “concluded that the practical effect of


                                           8
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 13 of 21            PageID #:
                                    617



 the provision was discriminatory.” Id. (emphasis added; citation omitted); cf. Healy

 v. Beer Inst., 491 U.S. 324, 336 (1989) (state law may be invalid under the Dormant

 Commerce Clause in some circumstances based on its “practical effect” alone).

 Although the Supreme Court reserved the question whether “Chalker should be

 interpreted as merely applying the Clause to classifications that are but proxies for

 differential treatment against out-of-state residents, or as prohibiting any

 classification with the practical effect of discriminating against such residents,”

 either of those readings describe the classification here. Hillside Dairy, 539 U.S. at

 67. For present purposes, a classification on the basis of entry into a State—whether

 applied to milk or people—is analogous to a classification on the basis of the State

 where one’s chief office is located, inasmuch as both effectively discriminate against

 out-of-state residents.5

       A district court in Maine reached the same conclusion in a challenge to a

 similar 14-day self-quarantine mandate for anyone entering into that State. As the

 court explained, “[a]lthough the quarantine rule purports a certain neutrality insofar

 as it imposes a restriction on all who enter the state, including state residents, it


 5
   By one measure, nearly 85 percent of travelers to Hawaii were out-of-state visitors
 rather than returning Hawaii residents. In 2018, the most recent year for which data
 is available, there were 9,761,448 total travelers to Hawaii. Of that number, only
 1,487,120 (roughly 15 percent) were returning Hawaii residents. See Hawaii
 Department of Business, Economic Development & Tourism, Visitor Statistics,
 Historical Visitor Statistics, Tables 6 & 11, https://dbedt.hawaii.gov/visitor/ (last
 visited June 23, 2020).
                                           9
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 14 of 21               PageID #:
                                    618



 effectively discriminates among members of the public in practical application.”

 Bayley’s Campground Inc. v. Mills, No. 2:20-CV-00176-LEW, 2020 WL 2791797,

 at *10 (D. Me. May 29, 2020), appeal filed (1st Cir. June 9, 2020). And while the

 Bayley’s court eventually concluded that the challengers had not shown a likelihood

 of success on the merits “at this early stage” and “without a developed factual

 record,” it acknowledged that they had “raised a very serious matter for judicial

 resolution” and eventually “might be able to demonstrate a violation of the

 Constitution.” Id. at *11, *12.

       B.     The fact that the self-quarantine mandate appears to have the practical

 effect of discriminating against out-of-state residents is not the end of the analysis,

 however, for the Privileges and Immunities Clause “is not an absolute.” Toomer,

 334 U.S. at 396. It “does not preclude discrimination against nonresidents where (i)

 there is a substantial reason for the difference in treatment; and (ii) the discrimination

 practiced against nonresidents bears a substantial relationship to the State’s

 objective.” Supreme Court of New Hampshire v. Piper, 470 U.S. 274, 284 (1985);

 see, e.g., Saenz, 526 U.S. at 502 (“There may be a substantial reason for requiring

 the nonresident to pay more than the resident for a hunting license, or to enroll in the

 state university” (citations omitted)). And in considering whether the effective

 discrimination here is sufficiently tailored, the Court should not ignore the context

 of the COVID-19 pandemic. The Constitution does not hobble States from taking


                                            10
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 15 of 21             PageID #:
                                    619



 necessary, temporary measures—including quarantines—to meet a genuine

 emergency. See Jacobson v. Massachusetts, 197 U.S. 11, 29 (1905) (observing that

 “[a]n American citizen arriving at an American port” on a ship that had cases of

 yellow fever “may yet, in some circumstances, be held in quarantine against his

 will”); Compagnie Francaise de Navigation a Vapeur v. Louisiana State Bd. of

 Health, 186 U.S. 380, 397 (1902) (upholding Louisiana’s quarantine of healthy

 passengers aboard a vessel during an outbreak of yellow fever against a Fourteenth

 Amendment challenge).

       But even during a pandemic, state actions undertaken in service of the public

 health cannot be divorced from that end and cannot clearly infringe constitutional

 rights. Thus, “if a statute purporting to have been enacted to promote the public

 health, the public morals or the public safety, has no real or substantial relation to

 those objects, or is, beyond all question, a plain, palpable invasion of rights secured

 by the fundamental law, it is the duty of the courts to so adjudge, and thereby give

 effect to the Constitution.” Jacobson, 197 U.S. at 31. At a minimum, state action

 cannot be “exercised in particular circumstances and in reference to particular

 persons” in “an arbitrary, unreasonable manner.” Id. at 28.

       C.     At least based on the evidence and argument presented thus far,

 Hawaii’s effective discrimination against out-of-state residents does not appear

 sufficiently tailored to ensuring public safety. Indeed, a federal court recently held


                                           11
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 16 of 21             PageID #:
                                    620



 that Kentucky travel restrictions issued in the wake of the COVID-19 pandemic

 requiring both Kentucky and out-of-state residents who traveled into the

 Commonwealth to self-quarantine for 14 days impermissibly infringed on the right

 to interstate travel because its restrictions were inadequately “tailored to achieve the

 government’s purpose.” Roberts v. Neace, No. 2:20CV054 (WOB-CJS), 2020 WL

 2115358, at *5 (E.D. Ky. May 4, 2020). The same is true here: the Governor’s

 mandate is both over- and underinclusive.

       Take overinclusivity first. See Piper, 470 U.S. at 285 n.19 (holding that a

 “markedly overinclusive” state residency requirement “does not bear a substantial

 relationship to the State’s objective”). It is unclear why the Governor requires nearly

 every person traveling to Hawaii to self-quarantine for 14 days before enjoying the

 freedoms nearly every Hawaii resident enjoys. Had he imposed such a burden only

 on residents from COVID-19 hot spots, such as New York City, this might be a

 different case. But the Governor requires travelers from every corner of the Union

 to quarantine themselves upon arrival, even if they hail from jurisdictions (such as

 Alaska) that have fewer confirmed cases of COVID-19 than Hawaii does. See CDC,

 Coronavirus Disease 2019 (COVID-19), Cases in the U.S.6




 6
   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
 visited June 23, 2020).

                                           12
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 17 of 21           PageID #:
                                    621



       Conversely, Hawaii’s scheme is also underinclusive. The Governor permits

 every Hawaii resident who has stayed within state lines to enjoy the freedoms out-

 of-staters must purchase at the price of a 14-day quarantine. It does not matter

 whether the resident comes from, or has traveled through, Kauai County (29 cases)

 or Honolulu County (568). Hawaii Department of Health, COVID-19: Current

 Situation in Hawaii.7 It does not matter whether the resident has recently traveled

 by plane between the islands. It does not matter whether the resident has self-

 quarantined recently or ever, undergone testing for COVID-19, or taken any other

 precautionary measures. In general, Hawaii residents that have remained within the

 State since the pandemic began enjoy certain freedoms regardless of individual

 circumstances, including the ability to travel to Oahu to frequent bars, restaurants,

 museums, movie theaters, or gyms. And even out-of-staters may break quarantine

 to perform “critical infrastructure functions,” which covers a wide variety of

 occupations. The “underinclusive” nature of the Governor’s regime is another strike

 against it under the Constitution. Piper, 470 U.S. at 285 n.19.

       Moreover, the Governor could use less restrictive means to advance his

 interest in protecting public safety. See id. at 284 & n.17 (explaining that when

 “deciding whether the discrimination bears a close or substantial relationship to the



 7
   https://health.hawaii.gov/coronavirusdisease2019/what-you-should-know/current-
 situation-in-hawaii/ (last visited June 23, 2020).
                                          13
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 18 of 21              PageID #:
                                    622



 State’s objective, the Court has considered the availability of less restrictive means”

 and that “the State may be required to achieve its legitimate goals without

 unnecessarily discriminating against nonresidents”). To be clear, the United States

 appreciates that Hawaii, unlike many other States, is generally reached by airplane,

 which raises particular public-health concerns. See 20-268 Opp. 6-7. But that alone

 cannot end the analysis, especially as the Governor does not subject those who travel

 by air between islands (as opposed to between States) to the self-quarantine

 mandate. The Governor is also considering whether to establish “‘travel corridors’

 with certain international and mainland locations that have low COVID-19 case

 levels.” Id. at 9. All of this suggests it is possible to address the risks associated

 with air travel in a manner that is less burdensome for residents of the other 49 States.

       More fundamentally, it appears that a close analogue to Hawaii—Alaska—is

 able to protect public health through less restrictive means. Cf. Holt v. Hobbs, 574

 U.S. 352, 368-69 (2015) (fact that other jurisdictions let inmates grow ½-inch beards

 is relevant to determining whether less-restrictive means are for accommodating

 prisoner’s religious exercise). Alaska, like Hawaii, has a relatively low number of

 COVID-19 cases. Alaska, like Hawaii, is typically reached by airplane. Alaska,

 like Hawaii, imposes a 14-day self-quarantine mandate on those entering the State.




                                            14
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 19 of 21           PageID #:
                                    623



 Governor Mike Dunleavy, COVID-19 Mandate § II (June 5, 2020).8 But Alaska,

 unlike Hawaii, provides out-of-state residents with alternatives to the self-

 quarantine: (i) they may produce test results showing they tested negative for

 COVID-19 shortly before departing for Alaska, (ii) they may test for COVID-19

 upon arrival in Alaska and self-quarantine until they receive a negative test result,

 or (iii) they may provide evidence that they have tested positive for COVID-19 in

 the past and have recovered. Id.

       In light of Alaska’s regime, it is incumbent on the Governor to demonstrate

 why Hawaii cannot adopt a similar framework that both promotes public safety

 while not denying out-of-state residents the same freedoms in-state residents enjoy.

 Although the Governor has indicated his intention to adopt a similar plan, he has not

 done so yet.9 The fact that “testing is relatively costly” is no explanation; as the

 Governor admits, travelers could “bear the expense” in order to avoid the self-

 quarantine mandate. See Declaration of Sarah Y. Park ¶ 26, ECF No. 19-2, For Our

 Rights (No. 1:20-cv-00268-DKW-RT). Hawaii’s “insufficient laboratory capacity”

 deserves more consideration, id. ¶ 25, but even that does not answer why thousands


 8
  https://covid19.alaska.gov/wp-content/uploads/2020/06/06152020-COVID-MAN
 DATE-010.pdf.
 9
   See Ryan Kalei Tsuji et al, VIDEO: Gov. David Ige and Aloha United Way’s Lisa
 Kimura Join the COVID-19 Care Conversation, STAR ADVERTISER (June 22, 2020),
 https://www.staradvertiser.com/2020/06/22/breaking-news/watch-live-gov-david-
 ige-and-aloha-united-ways-lisa-kimura-join-the-covid-19-care-conversation/.
                                          15
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 20 of 21             PageID #:
                                    624



 of untested Hawaii residents may travel to Oahu to visit museums, eat at bars and

 restaurants, exercise at a gym of their choosing, and engage in other activities, while

 out-of-staters who tested negative for COVID-19 before entering Hawaii cannot

 engage in the same activities without unduly risking COVID-19 spread. Ultimately,

 it appears the Governor simply wants to take a more cautious approach than his

 Alaskan counterpart: he is concerned about “uncertainty” surrounding the accuracy

 of antibody testing, the risk that such testing would fail to reveal infections from

 traveling, and the fact Alaska has seen a rise in new cases since relaxing its self-

 quarantine mandate. Id.; 20-268 Opp. 9. But that preference for a more cautious

 approach, standing alone, cannot justify the Governor’s effective discrimination

 against out-of-state residents at this time.

       In short, while Hawaii’s Governor may take reasonable steps to protect public

 safety during the COVID-19 pandemic, he must show that any measure imposed that

 has the practical effect of discriminating against out-of-staters under the Privileges

 and Immunities Clause bears a substantial relationship to that goal. As of now, he

 has not done so.

 //

 //

 //

 //


                                            16
Case 1:20-cv-00273-JAO-WRP Document 26 Filed 06/23/20 Page 21 of 21          PageID #:
                                    625



                                  CONCLUSION

       The Court should hold that the Hawaii Governor’s sweeping 14-day self-

 quarantine mandate, which effectively discriminates against out-of-state residents,

 likely violates Article IV’s Privileges and Immunities Clause.


       DATED: June 23, 2020, at Honolulu, Hawaii.


                                           Respectfully submitted,

                                           ERIC S. DREIBAND
                                           Assistant Attorney General

                                           ALEXANDER V. MAUGERI
                                           Deputy Assistant Attorney General

                                           KENJI M. PRICE
                                           United States Attorney

                                                /s/ Sydney Spector
                                           By
                                                SYDNEY SPECTOR
                                                Assistant United States Attorney


                                              Attorneys for UNITED STATES OF
                                              AMERICA




                                         17
